 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
[americanpower1.jpg]
 
THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED  (THE “ACT”) OR ANY OTHER APPLICABLE SECURITIES LAW OF ANY
STATE OR OTHER JURISDICTION, AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF THE ACT INCLUDING BUT NOT LIMITED TO
REGULATION S PROMULGATED UNDER THE ACT. THESE SECURITIES CANNOT BE TRANSFERRED,
OFFERED, OR SOLD IN THE UNITED STATES OR TO A “U.S. PERSON” (AS THAT TERM IS
DEFINED IN REGULATION S PROMULGATED UNDER THE ACT) UNLESS SUCH SECURITIES ARE
REGISTERED UNDER THE ACT OR AN EXEMPTION FROM REGISTRATION IS AVAILABLE, THE
AVAILABILITY OF WHICH IS TO BE ESTABLISHED TO THE SATISFACTION OF THE COMPANY
AND ITS COUNSEL.  HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE ACT.
 
SUBSCRIPTION AGREEMENT
FOR
AMERICAN POWER CORP.,
a Nevada corporation


This subscription agreement (this “Subscription Agreement”) is entered into by
and between American Power Corp., a Nevada corporation (the “Company”), and the
person or entity executing the Subscription Agreement (the “Subscriber”).  In
this Subscription Agreement, the pronoun “it” means “he,” “she,” or “it,” as
appropriate.  All terms not otherwise defined herein shall have the original
meaning as defined in that certain Stock Issuance Agreement dated September 10,
2010 between the Company and Subscriber (the “Stock Issuance Agreement”). This
Subscription Agreement is intended to be read in conjunction with the Company’s
quarterly and annual reports and any definitive proxy statements (collectively,
the “Reports”) filed with the Securities and Exchange Commission (“SEC”).  All
of the Company’s SEC filings, including the Reports, may be reviewed and
accessed via the SEC’s website at http://www.sec.gov.  (As used herein,
Subscription Agreement, Stock Issuance Agreement and Reports shall collectively
be referred to as the “Disclosure Documents”).


1.           Offering.  The Company is offering for sale to the Subscriber, and
the Subscriber is offering to purchase from the Company, Units at the Unit Price
determined to be $0.98 per Unit on the date hereof (the “Offering”), subject to
the terms, conditions, acknowledgements, representations, and warranties stated
herein and in the Stock Issuance Agreement.  Each Unit consists of one (1) share
of common stock of the Company (“Share”) and one share purchase warrant (each a
“Warrant”). Each Warrant shall entitle the Subscriber to purchase one additional
share (each a “Warrant Share”) of Common Stock, at an exercise price equal to
150% of the Unit Price at which the Unit containing the Warrant being exercised
was issued, for a period of three (3) years from the date such Warrant is
issued.


2.           Subscription.  The Subscriber hereby irrevocably subscribes to
purchase from the Company the number of Units and at the aggregate purchase
price (the “Purchase Price”) set forth on the execution page to this
Subscription Agreement titled “SUBSCRIPTION AGREEMENT SIGNATURE PAGE.”


3.           Purchase.  The Subscriber shall have tendered and delivered an
Advance to the Company in the amount representing the Purchase Price set forth
on the Subscription Agreement Signature Page, along with the execution and
delivery of this Subscription Agreement.


4.           Acceptance or Rejection of Subscription.  The Subscriber
understands and agrees that the Company reserves the right, in its sole
discretion, to reject this subscription, in whole or in part if the Subscriber
(a) failed to deliver the Advance as payment of the Purchase Price, (b) failed
to deliver a completed Subscription Agreement, or (c) constitutes a “U.S.
Person” as such term is defined in Rule 902(k) of Regulation S under the
Securities Act of 1933, as amended (the “Act”), until there has been notice of
acceptance of the Subscriber’s subscription.  In the event of rejection of this
subscription, the Company and Subscriber shall take all actions deemed necessary
or advisable to remedy such disqualifying matter causing rejection of the
subscription.  Upon acceptance of the subscription by the Company, the Company
will deliver to the Subscriber an “accepted” Subscription Agreement, and cause
the Units to be promptly issued to the Subscriber.


5.           Subscriber’s Representations, Warranties, Covenants.  The
Subscriber hereby represents, warrants and covenants to the Company as follows,
realizing that the Company intends to rely on these representations, warranties,
and covenants, which shall survive the acceptance of the Subscriber’s
subscription by the Company:


5.1           Purchase For Own Account.  The Subscriber (a) is purchasing the
Units, or Shares underlying the Warrants (the Units, Shares, Warrants and Shares
underlying the Warrants are collectively referred to hereafter as the
“Securities”) for its own benefit and account (not as a nominee or agent) for
investment purposes only and not with an intent or view to, or for, resale,
distribution or fractionalization thereof, in whole or in part, (b) has no
present arrangement or intention to sell or distribute the Securities, or to
grant participation in the Securities, and (c) does not have any contract,
undertaking, agreement or arrangement with any person to sell, transfer or grant
participation to such person, or to any third person, with respect to any of the
Securities.


5.2           Speculative Investment.  The Subscriber represents and warrants
that it understands that an investment in the Securities is speculative and
involves substantial risks, including the possible loss of the entire
investment, and Subscriber represents and warrants that it is in a position to
lose the entire amount of such investment.  In order to understand the risks
involved with such investment, Subscriber represents and warrants that it has
carefully read and understood the Disclosure Documents and “Risk Factors” set
forth in Section 6 of this Subscription Agreement.


5.3           Independent Review.  In making the decision to invest in the
Company and subscribe for Units, the Subscriber has (a) received, read and is
familiar with the Subscription Agreement, Stock Issuance Agreement and Reports
(b) been given access and the opportunity to ask any and all questions it had,
and to receive answers from the Company or any person acting on its behalf
concerning the Company, its business plan, management and current financial
condition, and/or the terms and conditions of the offer and sale of the Units,
and Subscriber has received complete and satisfactory answers to any such
inquiries, (c) has relied solely upon the information contained within this
Subscription Agreement or upon information obtained in its own investigation,
and represents and warrants that neither the Company, nor any officer, employee,
agent, or affiliate of the Company has made any representations other than those
contained within this Subscription Agreement, (d) understands that the
attorneys, accountants or other professionals who have been employed to perform
services on the Company’s behalf have NOT been employed to represent the
interests of the Subscriber, and understands that it should consult with and
rely on its own counsel or advisors for independent legal, accounting, financial
and tax advice concerning this investment in the Company, including but not
limited to advice as to the legality of any resale of the Securities, tax or
other consequences of such investment in the Company, and the suitability of the
investment for the Subscriber, and (e) acknowledges that the Reports have been
accessible and available for inspection and that the appropriate officers of the
Company have been available to answer any questions concerning this
investment.  The Subscriber represents and warrants it is solely responsible for
its own due diligence investigation of the Company and its analysis of the
merits and risks of an investment in the Company.


5.4           Pre-existing Relationship with the Company or Sufficient Business
and Financial Experience.  The Subscriber represents and warrants that: (i) it
has a preexisting personal or business relationship with the Company or any of
the Company’s officers, directors or controlling persons, or (ii) by reason of
its business or financial experience or the business or financial experience of
its professional advisors who are unaffiliated with and who are not compensated
by the Company or any affiliate or selling agent of the Company, directly or
indirectly, it could be reasonably assumed to have the capacity to protect its
own interests in connection with the purchase of the Securities.  A “preexisting
personal or business relationship” will be deemed to exist where the Subscriber
has personal or business contacts with the Company, or any officer, director or
controlling person of the Company, of such a nature and duration that would
enable a reasonably prudent purchaser to be aware of the character, business
acumen and general business and financial circumstances of the Company or person
with whom such relationship exists.


5.5           No Advertisement or General Solicitation.  The offer and sale of
the Units has not been advertised through any article, notice or other
communication published in any newspaper, magazine, or similar media or
broadcast over television or radio, or through any seminar or meeting whose
attendees have been invited by any general solicitation or general advertising,
and the Subscriber is not purchasing as a result of any such advertisement or
solicitation.


5.6           Authority to Purchase the Units and to Execute Subscription
Agreement.  The Subscriber has all the requisite power, authority and capacity
to acquire and hold the Securities and to execute, deliver and comply with the
terms of each of the instruments required to be executed and delivered by the
Subscriber in connection with the subscription for the Units as contemplated by
this Subscription Agreement, and such execution, delivery and compliance does
not conflict with, or constitute a default under, any instruments governing the
Subscriber, any law, regulation or order, or any agreement to which the
Subscriber is a party or by which the Subscriber may be bound.  The Subscriber
hereby adopts, accepts and agrees to be bound by all the terms and provisions of
this Subscription Agreement, and, if this subscription is accepted in whole or
in part, to perform and comply with any obligations therein imposed.


5.7           Partnership, Corporation or Trust.  If the Subscriber is a
partnership, corporation or trust, the person executing this Subscription
Agreement on its behalf represents and warrants that (i) it has made due inquiry
to determine the truthfulness of the representations and warranties made
pursuant to this Subscription Agreement, and (ii) it is duly empowered,
authorized, and qualified (and if the Subscriber is a trust, by the trust
agreement) to make this investment and to enter into and execute this
Subscription Agreement on behalf of such entity.


5.8           Restricted Securities.  The Subscriber acknowledges that the
Securities have not been registered or qualified under any federal or state
securities laws in reliance upon exemptions from the registration requirements
of such laws, and the Securities may not be transferred by the undersigned
except in compliance with the registration requirements of such laws or pursuant
to available exemptions from registration.  The offer and sale of the Securities
has not been approved or disapproved by the SEC or any state regulatory
authority, and any representation to the contrary is unlawful.


5.9           Legend.  The Subscriber understands and agrees that the
certificate(s) or the documents representing the Securities will bear one or
more restrictive legends determined by counsel to the Company to be necessary or
appropriate in order to comply with United States federal or state securities
law or to secure or protect any applicable exemptions from registration or
qualification, including a legend in substantially the following form and the
Subscriber agrees to abide by the terms thereof:


THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED  (THE “ACT”) OR ANY OTHER APPLICABLE SECURITIES LAW OF
ANY STATE OR OTHER JURISDICTION, AND HAVE BEEN ISSUED IN RELIANCE UPON AN
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT PROVIDED BY REGULATION S
PROMULGATED UNDER THE ACT. THESE SECURITIES CANNOT BE TRANSFERRED, OFFERED, OR
SOLD IN THE UNITED STATES OR TO A “U.S. PERSON” (AS THAT TERM IS DEFINED IN
REGULATION S PROMULGATED UNDER THE ACT) UNLESS SUCH SECURITIES ARE REGISTERED
UNDER THE ACT OR AN EXEMPTION FROM REGISTRATION IS AVAILABLE, THE AVAILABILITY
OF WHICH IS TO BE ESTABLISHED TO THE SATISFACTION OF THE CORPORATION AND ITS
COUNSEL. HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED
UNLESS IN COMPLIANCE WITH THE ACT.


5.10           Compliance with Securities Law.  The Subscriber will not sell or
otherwise transfer the Securities except as permitted under the Act and
applicable United States state securities laws or an exemption therefrom,
provided that the Subscriber delivers to the Company an opinion of counsel
(which opinion and counsel are satisfactory to the Company) confirming the
availability of such exemption upon the Company’s request.


5.11           Resale.  Subscriber may resell the Securities hereunder only
pursuant to registration under the Act, or pursuant to an available exemption
from registration and subject to an available exemption under Rule 144
promulgated under the Act (“Rule 144”). The Securities may be sold following six
(6) months from the date Subscriber purchases the Securities so long as the
Subscriber is not an “affiliate” of the Company and all the conditions set forth
under Rule 144 have been satisfied.


5.12           Company’s Reliance on Information Provided.  The Subscriber
understands that the Securities are being offered and sold to it in reliance on
specific exemptions from the registration requirements of the United States
federal and state securities laws and that the Company is relying upon the truth
and accuracy of the representations, warranties, agreements, acknowledgments and
understandings of the Subscriber set forth herein to determine the applicability
of such exemptions and the suitability of the Subscriber to acquire the
Securities.


5.13           Not a U.S. Person.  The Subscriber represents and warrants that
it is not a “U.S. person” as such term is defined in Rule 902(k) of Regulation S
under the Act.  A definition of “U.S. person” includes but is not limited to the
following: (i) any natural person resident of the U.S.; (ii) any partnership or
corporation organized or incorporated under the laws of the U.S.; (iii) any
estate of which any executor or administrator is a U.S. person; and (iv) any
partnership or corporation if (1) organized or incorporated under the laws of
any foreign jurisdiction, and (2) formed by a U.S. person principally for the
purpose of investing in securities not registered under the Act, unless it is
organized or incorporated, and owned, by accredited investors who are not
natural persons, estates or trusts.  The Subscriber represents that it is a bona
fide resident of, and is domiciled in, the country so designated on the
signature page hereto.


5.14            No Written or Oral Representations. No person or entity,
including the Company or agents of the Company, has made any written or oral
representations or warranties, expressly or by implication to the Subscriber,
(a) that any person will resell or repurchase the Securities, (b) that any
person will refund the Purchase Price for the Units, (c) as to the future price
or value of the Securities, (d) as to the appropriate or exact length of time
that Subscriber will be required to hold the Securities, (e) as to the
percentage of profit and/or amount or type of consideration, profit, or loss to
be realized, if any, as a result of an investment in the Securities, or (f) as
to the amount of distributions that the Company will make.


5.15            Subscription Rejection Right.  The Subscriber acknowledges that
the Company reserves the right to reject its subscription, to accept any
subscription in part only, or to prorate subscriptions, if the Subscriber (a)
fails to deliver the Advance as payment of the Purchase Price, (b) fails to
deliver a completed Subscription Agreement, or (c) constitutes a “U.S. Person”
as such term is defined in Rule 902(k) of Regulation S under the Act.


5.16            Subsequent Changes.  All information which the Subscriber has
provided to the Company, including but not limited to all information given
herein concerning itself, investor status, address, residence, financial
position and knowledge and experience of financial and business matters are
correct and complete as of the date of the execution of the Subscription
Agreement, and that if there should be any material change in such information
prior to this Subscription Agreement being accepted by the Company, the
Subscriber will immediately provide the Company with such information.  The
Subscriber will promptly notify the Company of any material fact or circumstance
that would cause any of the foregoing representations to be untrue, incomplete,
or misleading.


6.           Risk Factors.  In addition to the risks otherwise disclosed in the
Reports and elsewhere in this Subscription Agreement, the Subscriber
acknowledges and understands the risks involved with an investment to purchase
the Units, including, but not limited to, the risks described below:


6.1           Speculative.  The Subscriber understands that an investment in the
Securities is speculative and involves substantial risks, including the possible
loss of the entire investment, and understands the risks and uncertainties
discussed in this Subscription Agreement.


6.2           Investment Risk; No Operating History.  The Subscriber understands
that the Company is currently in a development stage and has no operating
history nor any history of profitability.  The Company reserves the right to
obtain additional capital to develop its operations and complete its business
plans.  There is no assurance that the Company can obtain additional capital to
accomplish the foregoing or successfully complete its business plans.  As such,
the Subscriber’s investment in the Company involves a high degree of risk which
may result in a loss of all or substantially all of the Subscriber’s investment.


6.3           No Review of Fairness.  No federal or state agency has passed upon
the Securities nor has made any finding, recommendation or determination as to
the fairness of this investment.


6.4           No Representations Concerning Suitability.  The Company has made
no representations or recommendations to the Subscriber concerning whether the
purchase of the Securities is a suitable investment for it.  The Subscriber and
its representative, if any, have the sole responsibility for determining whether
this investment is suitable for the Subscriber.  The Company is not responsible
to the Subscriber for making any such determination.


6.5           Unit Price May Fluctuate.  In accordance with the Stock Issuance
Agreement, the Unit Price and the exercise price of the Warrants may fluctuate
from time to time based upon market conditions and trading activity of the
Company’s Common Stock.


6.6           Illiquid Investment.  The Subscriber’s investment in the Company
is an illiquid investment, and the Subscriber must bear the economic risk of its
investment.


6.7           The Securities Are Not Registered With The SEC Nor With Any State
Securities Authorities.  The Securities will not be registered under the Act nor
under any state securities laws nor the securities laws of any other country in
reliance upon specific exemptions from registration under the provisions of the
Act and applicable state securities laws and the laws of other countries.  The
Securities issued will be deemed "restricted securities" and may not be sold,
transferred or otherwise disposed of without an effective registration statement
under the Act or an exemption therefrom.  As a result, the Securities may be
transferred or resold only if the Securities have been registered or there is an
available exemption from registration and the certificates representing the
Securities will bear a legend to this effect.  The Securities are being offered
in reliance upon an exemption from the registration provisions of the Act,
pursuant to Regulation S promulgated thereunder.


6.8           Dilution in Initial Equity Interest.  Any further issuance by the
Company of any additional Securities of the Company will dilute any equity
interest of the Subscriber.  No assurances can be given that the Company will
not issue additional securities that will have the effect of diluting the equity
interest of the Subscriber.


6.9           Due Diligence and Investigation.  The offer and sale of the Units
is not underwritten by or being offered through investment bankers or
underwriters.  There has not been an independent review of matters covered in
the Subscription Agreement by any such professionals or other
professionals.  Subscriber must rely solely upon its own investigation and
analysis of the risks in making this investment decision.


6.10           No Established Public Trading Market.  Even though the Company’s
Common Stock is traded over-the-counter by quotation on the OTC Bulletin Board
under the symbol “AMNP” the Subscriber realizes there is no established public
trading market for the Securities.


6.11           Penny Stock Regulations Affect the Company’s Stock Price, Which
May Make it More Difficult to Sell.  Broker-dealer practices in connection with
transactions in “penny stocks” are regulated by certain penny stock rules
adopted by the SEC. Penny stocks generally are equity securities with a price
per share of less than $5.00 (other than securities registered on certain
national securities exchanges or quoted on the NASDAQ Stock Market, provided
that current price and volume information with respect to transactions in such
securities is provided by the exchange or system). The penny stock rules require
a broker-dealer, prior to a transaction in a penny stock not otherwise exempt
from the rules, to deliver a standardized risk disclosure document that provides
information about penny stocks and the risks in the penny stock market. The
broker-dealer must also provide the customer with current bid and offer
quotations for the penny stock, the compensation of the broker-dealer and its
salesperson in the transaction, and monthly account statements showing the
market value of each penny stock held in the customer’s account. In addition,
the penny stock rules generally require that prior to a transaction in a penny
stock the broker-dealer make a special written determination that the penny
stock is a suitable investment for the purchaser and receive the purchaser’s
written agreement to the transaction. These disclosure requirements may have the
effect of reducing the level of trading activity in the secondary market for a
stock that becomes subject to the penny stock rules.  The Securities are subject
to the penny stock rules, and investors may find it more difficult to sell their
securities.


7.                      Indemnification.  The Subscriber agrees to indemnify and
hold the Company and any person, if any, who controls the Company, within the
meaning of Section 15 of the Act, and the Company’s officers, directors, agents,
attorneys, and affiliates harmless from and against all damages, losses, costs
and expenses, including reasonable attorneys’ fees and expenses reasonably
incurred in the investigation or preparation in defense of any litigation
commenced or threatened or any claim whatsoever, which they may incur by reason
of the failure by the Subscriber to comply with the terms and conditions of this
Subscription Agreement, or by reason of any misrepresentation or breach of any
warranty or covenant made by the Subscriber herein, or in any document provided
by the Subscriber to the Company in connection with the Subscriber’s investment
in the Securities.  The Subscriber further agrees that the provisions of this
Section shall survive (a) the sale, transfer or any attempted sale or transfer
of all or a portion of the Securities, and (b) the death of the Subscriber.


8.           Termination, Cancellation or Revocation.  The Subscriber agrees
that it may not cancel, terminate, or revoke this Subscription Agreement or any
agreement made by it hereunder and that this Subscription Agreement shall
survive the death or disability of the Subscriber and shall be binding upon the
Subscriber’s heirs, executors, administrators, successors, and assigns, who
shall execute a substantially similar agreement.


9.           Modification.  Neither this Subscription Agreement nor any
provisions hereof shall be modified, discharged or terminated except by an
instrument in writing signed by the party against whom any modification,
discharge or termination is sought.


10.           Notices.  Any notice, demand or other communication that any party
hereto may be required, or may elect, to give to anyone interested hereunder
shall be deemed given (a) three (3) business days after mailing if sent by
registered or certified mail, return receipt requested, addressed to such
address as may be given herein, (b) immediately if delivered personally at such
address, including by overnight delivery service, or (c) immediately if
communicated by facsimile to the person entitled to such notice, provided,
however, that acknowledgment of the receipt of such facsimile notice is returned
to the person giving notice, it being understood that such acknowledgment shall
not be unreasonably withheld.


11.           Payment of Expenses.  Subject to the provisions of this
Subscription Agreement, the Company, on the one hand, and the Subscriber, on the
other hand, will pay all fees and expenses (including, without limitation, legal
fees and expenses) incurred by them in connection with the transactions
contemplated hereunder.


12.           Counterparts.  This Subscription Agreement may be executed through
the use of separate signature pages (including by facsimile) or in any number of
counterparts, and each of such counterparts shall, for all purposes, constitute
one agreement binding on all the parties, notwithstanding that all parties are
not signatories to the same counterpart.


13.           Binding Effect.  Except as otherwise provided herein, this
Subscription Agreement shall be binding upon and inure to the benefit of the
parties and their heirs, executors, administrators, successors, legal
representatives and assigns.  The obligation of the Subscriber and the
agreements, representations, warranties and acknowledgments herein contained
shall be deemed to be made by and be binding upon the Subscriber and the heirs,
executors, administrators and successors of the Subscriber.


14.           Entire Agreement.  This instrument, including all appendices,
exhibits and schedules attached hereto which have been incorporated by reference
into this Subscription Agreement, contain the entire agreement of the parties
with respect to the subject matter of this Subscription Agreement, and there are
no representations, covenants or other agreements except as stated or referred
to herein.


15.           Assignability.  This Subscription Agreement is not transferable or
assignable by the Subscriber except as provided herein.


16.           Applicable Law.  This Subscription Agreement shall be governed by
and construed in accordance with the laws of the State of Nevada as applied to
residents of that state entering into contracts wholly to be performed in that
state, without regards to conflicts of laws principles.  The Subscriber hereby
agrees that any suit, action, or proceeding arising out of or relating to this
Subscription Agreement, any amendments or any replacements hereof, and any
transactions or agreements relating hereto shall be brought in the courts of, or
the Federal courts in, the State of Nevada, County of Washoe, and the Subscriber
hereby irrevocably consents and submits to the jurisdiction of such courts for
the purposes of any such suit, action or proceeding, and the Subscriber agrees
that service of process on the Subscriber in such suit, action or proceeding may
be made in the same way as is prescribed by this Subscription Agreement for
other notices.  The Subscriber hereby waives, and agrees not to assert against
the Company or any assignee thereof, by way of motion, as a defense, or
otherwise, in any such suit, action or proceeding, (a) any claim that he or she
is not personally subject to the jurisdiction of the above-named courts or that
his or her property is exempt or immune from setoff, execution or attachment,
either prior to judgment or in execution thereof, and (b) to the extent
permitted by applicable law, any claim that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of suit, action or proceeding
is improper or that this subscription agreement or any amendments or any
replacements hereof may not be enforced in or by such courts.  Venue for such
actions as set forth above is intended to be inclusive.


17.           Waiver of Jury Trial.  The parties to this Subscription Agreement
hereby waive any right that they may otherwise have to a trial by jury in any
suit, action, or proceeding that arises out of or relates to this Subscription
Agreement, any amendments to or any replacements of this Subscription Agreement,
and any transactions or agreements relating to this Subscription Agreement.  The
parties understand that, as a result of this waiver, the facts relating to any
dispute that is covered by this waiver will be tried, if necessary, to a judge
rather than to a jury.


18.           Severability.  If any provision or portion of this Subscription
Agreement is held to be unenforceable or invalid for any reason, the remaining
provisions and portions of this Subscription Agreement shall be unaffected by
such holding.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


SUBSCRIPTION AGREEMENT SIGNATURE PAGE


In addition to the foregoing, the Subscriber hereby certifies that it (a) agrees
to all the terms and conditions of this Subscription Agreement, (b) meets the
suitability standards set forth in this Subscription Agreement, and (c) is a
resident of the jurisdiction indicated below.


I. NUMBER OF SUBSCRIBED UNITS.  Subscriber subscribes to purchase 510,204 Units
(at $0.98 per Unit) of the Company (“Units”). Each Unit Consists of one Share
and one Warrant.
 
II. PURCHASE PRICE.  The total purchase price of the Units (the number of Units
multiplied by price per Unit) is $500,000 (the “Purchase Price”).
 
III. WARRANTS. The attached Warrants entitle the Subscriber to purchase 510,204
additional shares of Common Stock, at an exercise price of $1.47 for a period of
3 years from the date the Warrant is issued.



The Subscriber directs the Company to issue, register and deliver the
certificates representing the Shares as follows:


REGISTRATION INSTRUCTIONS:
DELIVERY INSTRUCTIONS:
 
_______________________
Name to appear on certificate
 
____________________________________
Tax ID / Corporate ID # / Cert. Incorporation #
 
_______________________________________________
Address
 
 
 
________________________________
Name and account reference, if applicable
 
________________________________
Contact name
 
________________________________
Address
 
________________________________
Telephone number
 
EXECUTED by the Subscriber this _______ day of__________, _____. By executing
this Agreement, the Subscriber certifies that the Subscriber is resident in the
jurisdiction shown as the “Address of the Subscriber”. The address of the
Subscriber will be accepted by the Company as a representative as to the address
of residency for the Subscriber.
 
WITNESS:
EXECUTION BY SUBSCRIBER:
 
__________________________
Signature of witness
 
__________________________
Name of witness
 
__________________________
Address of witness
 
 
 
 
X                                                                
Authorized signatory
 
 
__________________________________
Name of authorized signatory (please print)
 
ACCEPTED this _______ day of ___________, 2011.
AMERICAN POWER CORP.
Per:
__________________________
Authorized signatory
 
____________________________
Address of Subscriber (residence)
 
_____________________________
Telephone number and e-mail address
 